Title: To Benjamin Franklin from Jonathan Williams, Jr., 15 April 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Monsieur
Nantes 15 Avril 1781
A mon retour de L’Orient j’ai trouve une Notte de votre part, (sans datte) que me demande des Renseignements a sujet de la Pacotile que notre Ami feu Monsr. Dubourg avait confié a mon Frere—. En reponse a cette Demande J’ai l’honneur de vous remettre les Copies de 3 Lettres que J’ai ecrit—Scavoir

A Monsr. Breton le 4 Août 1779
A Monsr. Dubourg le 10. 7bre. 1779
A la Vve. Massé le 6 fevrier 1781.—
Lesquelles trois Lettres contiennent tout ce que je scais, & tout ce que je peux dire a ce sujet— J’ai entre mes Mains trois Oppositions au sujet de cette affaire—du 18. 8bre. 1779 de la part de la Vve Massé— du 28. 8bre. 1779—de la part de Monsr Breton—du 19 Janvr. 1780— de la part de Monsr. Andre Micheaux et quand je receverai quelque chose J’en disposerai suivant les Regles de la Loi; mais comme l’affaire est dans les Mains du Congress, c’est a dire dans le Bureau d’emprunt, je crois qu’il sera bien de la laisser la. Je voudrais etre quitte de toutes ses Oppositions, car dans le fond la chose ne me regarde pas, J’ai par Amitié a Monsr. Dubourg pris ses Marchandises & par son Ordre je les ai remis a Mon Frere, ainsi c’est mon Frere & pas moi, qui doit repondre a toutes les Questions qu’on me fait. Je vous prie de remettre cette Lettre & toutes les Copies a la personne que vous a demandé les Informations. Je suis avec le plus profond Respect Votre affectioné
Monsieur Franklin
